     Case 1:20-cv-00067-DAD-JDP Document 13 Filed 08/12/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    YELLOWCAKE, INC.,                                   Case No. 1:20-cv-00067-DAD-JDP
12                          Plaintiff,                    ORDER DIRECTING THE CLERK TO
                                                          CLOSE THE CASE
13             v.
                                                          ECF No. 11
14    ALBERTO MITCHELL, et al.,
15                          Defendants.
16

17

18            The parties have filed a notice of voluntary dismissal of his case. ECF No. 11. Under
19   Rule 41(a) the parties may voluntarily dismiss this action without an order from the court. Fed.
20   R. Civ. P. 41(a)(1)(A)(ii). Thus, this case has been dismissed as stipulated in the parties’ notice.
21   The clerk of court is directed to close this case.
22

23   IT IS SO ORDERED.

24
     Dated:         August 11, 2020
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27   No. 204.
28
